Citation Nr: 1726656	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-26 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ankle disability.

2.  Entitlement to service connection for right ankle disability.

3.  Entitlement to service connection for left shoulder disability.

4.  Entitlement to service connection for right shoulder disability.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the thoracolumbar spine.

6.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the cervical spine.

7.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome.

8.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to November 1998 and from January 2009 to March 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for left shoulder disability and entitlement to greater initial ratings for service-connected knees and spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A current left ankle disability, right ankle disability, and right shoulder disability have not been shown during the appeal period.

CONCLUSIONS OF LAW

1.  The criteria for service connection for left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a RO letter dated in May 2011.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records.  The Board finds that the VA opinion obtained in this case for the Veteran's right shoulder claim is more than adequate.  The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the ankle disabilities on appeal and the Veteran's military service.  The Board finds, however, that such an examination is not necessary to decide this claim as the evidence of record contains sufficient competent medical evidence to decide those claims.

VA's duties to notify and assist are met, and the Board will address the merits of the claims.
Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Analysis

The Veteran asserts that he has bilateral ankle and right shoulder disability related to his second period of service.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

An April 2009 STR noted that the Veteran complained of blisters on both toes.  The Veteran's STRs contain no complaints related to the ankles.

An October 2009 STR reveals that the Veteran complained of bilateral shoulder pain, with the left being greater than the right.  A November 24, 2009 physical therapy record noted that range of motion of the right shoulder was within normal limits.

The Board acknowledges that the Veteran has complained of ankle pain and right shoulder pain.  Despite undergoing evaluations during the course of the appeal, a current right shoulder or left or right ankle disability are not of record.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (2001).

In reaching this conclusion, the Board notes that clinical and diagnostic studies have been undertaken.  For example, the July 2013 VA examination, while noting left shoulder strain, did not assess the Veteran with a current right shoulder disability.  In the same manner, at an October 2011 VA General Medical examination the Veteran had muscle strength of 5/5 in his right upper extremity and his ankles had 5/5 active movement (dorsiflexion and plantar flexion) against full resistance.  As for diagnostic studies, August 2011 VA X-rays of the ankles were normal, with a specific indication of no evidence of degenerative spurring.  August 2011 VA X-rays of the right shoulder revealed an impression of no acute fracture or dislocation, no degenerative change, and no rotator cuff calcific tendinitis.  July 2013 VA X-rays of the right shoulder were noted as normal.

No left ankle disability, right ankle disability, or right shoulder disability has been shown during the appeal period, and the Board finds that the preponderance of the evidence is against a finding that there is a current right shoulder or left or right ankle disability.

While the Veteran is competent to report that he has had right shoulder and left and right ankle pain since service, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to diagnose orthopedic disabilities, nor has he specifically identified a disability other than pain symptoms.  His lay evidence, to the extent that he has provided any, does not constitute competent medical evidence and lacks probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit a favorable determination.


ORDER

Service connection for left ankle disability is denied.

Service connection for right ankle disability is denied.

Service connection for right shoulder disability is denied.

REMAND

In July 2013 the Veteran underwent a VA examination that was to address the medical matters raised by the issue of service connection  for left shoulder disability.  Upon reviewing the July 2013 VA examination report, the Board finds that the portion of the examination concerning the etiology of the Veteran's left shoulder is inadequate.  In this regard, the Board notes that while the July 2013 VA examiner stated that the Veteran's left shoulder complaints were not consistent with any underlying disease process, nevertheless, a diagnosis of left shoulder strain was reported.  Additionally, the Board observes that the July 2013 VA examiner provided little in the way of a rationale for the opinion provided.  The Board finds that the Veteran should be afforded a new VA examination (by an examiner other than the examiner who conducted the July 2013 VA examination) that addresses the medical matters raised by the left shoulder issue.

As for the issues of increased ratings for the service-connected knee and spine claims, the Board notes that although VA examinations for those disabilities have been conducted, recent case law renders those examinations inadequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (providing that regulations require joint examinations test for pain on active and passive motion and in weight-bearing and non-weight-bearing).  In particular, it appears that specific test results were not disclosed with passive motion and with and without weight bearing.  Accordingly, the Veteran should be afforded another VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated since July 28, 2015, and associate them with the record.

2.  After the above development has been completed, schedule the Veteran for a VA examination (by an examiner other than the examiner who conducted the July 2013 VA examination) to determine the nature and etiology of any currently found left shoulder disability.  The claims file should be reviewed and all necessary tests and studies should be performed.  Following examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current left shoulder disability that had its onset in service or within one year of his separation from his second period of service, or is otherwise related to the Veteran's active service.

The examiner is asked to specially state the relationship, if any, between any current left shoulder disability and the Veteran's left rotator cuff and left shoulder tendonitis noted during service.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  Provide the Veteran with the appropriate VA examination to determine the severity of the service-connected spine and knee disabilities.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaires.  Additionally, the examiner must test the range of the knees and spine motion in active and passive motion and in (as appropriate) weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicated the claims.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


